UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                              No. 05-7287




In Re:    DOUGLAS EMANUEL FOREMAN,

                                                            Petitioner.




                On Petition for Writ of Mandamus
                      (CR-01-90; CA-04-40)


Submitted: October 18, 2005                 Decided:   October 25, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Douglas Emanuel Foreman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Douglas Emanuel Foreman petitions for writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2000) motion.    He seeks an order from this court

directing the district court to act.    We find there has been no

undue delay in the district court.      Accordingly, we deny the

mandamus petition and grant Foreman’s pending motion to proceed in

forma pauperis.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                               - 2 -